

115 S111 IS: Filipino Veterans Promise Act
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 111IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Heller (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Defense to establish a process to determine whether individuals
			 claiming certain service in the Philippines during World War II are
			 eligible for certain benefits despite not being on the Missouri List, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Filipino Veterans Promise Act.
		2.Determination of
			 certain service in Philippines during World War II
			(a)In
 generalThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs and such military historians as the Secretary of Defense considers appropriate, shall establish a process to determine whether a covered individual served as described in subsection (a) or (b) of section 107 of title 38, United States Code, for purposes of determining whether such covered individual is eligible for benefits described in such subsections.
			(b)Covered
 individualsFor purposes of this section, a covered individual is any individual who—
 (1)claims service described in subsection (a) or (b) of section 107 of title 38, United States Code; and
 (2)is not included in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the Missouri List.